Citation Nr: 0302975	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  98-02 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from August 1981 to August 
1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO) which denied the benefit sought on appeal.

In addition, the veteran, in a November 2002 statement, 
appears to have raised a claim for entitlement to service 
connection for a back disorder.  The record does not reflect 
any development of this issue, or final adjudication on this 
matter.  Therefore, this issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran is currently service-connected for 
osteochondritis dissecans of the left knee with degenerative 
changes, which is currently evaluated as 10 percent 
disabling.

3.  The veteran reported on his TDIU application that he had 
two years of college; that his past work experience included 
positions in a factory and as a janitor; and that the veteran 
last worked in June 1986.

4.  The veteran's service-connected disability is not 
sufficiently severe as to hinder his ability to obtain and 
retain employment.


CONCLUSION OF LAW

The evidence does not satisfy the criteria for a TDIU.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2002); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 4.18 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he is entitled to a 
total disability evaluation based on individual 
unemployability due to his service-connected disability.  
Specifically, the veteran asserts that his service-connected 
left knee disorder renders him unable to secure or follow a 
substantially gainful occupation.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decision, 
the statement of the case, and the supplemental statement of 
the case issued in connection with the veteran's appeal, as 
well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
The RO indicated that it would review the information of 
record and determine what additional information is needed to 
process the veteran's claim. The RO also informed the veteran 
of what the evidence must show in order to grant entitlement 
to a TDIU, as well as provided a detailed explanation of why 
the requested benefit was not granted.  In addition, the 
supplemental statement of the case discussed the criteria for 
granting entitlement to a TDIU, as well as other regulations 
pertaining to his claim.  Similarly, letters to the veteran, 
from the RO, notified him as to what kind of information was 
needed from him, and what he could do to help his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence VA would attempt to 
obtain).  Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained. In addition, the veteran was 
afforded the opportunity for a VA examination in connection 
with his claim to reopen.  However, the veteran failed to 
report for his VA examination as scheduled.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street.  If a veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.").   The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

According to the laws and regulations, entitlement to a 
finding of TDIU requires evidence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned:  
1) if there is only one disability, this disability is rated 
as 60 percent disabling or more; and 2) if there are two or 
more disabilities, at least one disability is rated as 40 
percent disabling or more, and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  To meet the requirement of 
"one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability:  (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id. Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Veterans Appeals for Veterans Claims 
(the Court), discussed the standard in determining the 
meaning of "substantially gainful employment," as set forth 
by the United States Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Service connection is presently in effect for osteochondritis 
dissecans of the left knee, with degenerative changes.  The 
veteran's disability evaluation is 10 percent.  The veteran 
is not currently service-connected for any other 
disabilities.  In light of the foregoing, the veteran fails 
to satisfy the minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a).  As such, the 
Board must determine if he is eligible for a total disability 
evaluation on an extra-schedular basis.

Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of their service-connected 
disabilities may be assigned a total disability evaluation on 
an extra-schedular basis.  This type of total disability 
evaluation is warranted where a veteran is unemployable 
because of service-connected disabilities, but fails to meet 
the percentage requirements of 38 C.F.R. § 4.16(a).  Extra-
schedular considerations include information regarding the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and any other factors 
that may have bearing on the issue.  See 38 C.F.R. § 4.16(b).

According to the veteran's February 1997 TDIU application, 
the veteran reported that he last worked in 1986.  The 
veteran worked as a "processing factory worker" for 50 
hours a week for approximately two months, from April 1986 to 
June 1986.  Prior to that, from January 1985 to March 1986, 
the veteran held a variety of short-term jobs, including 
employment as a janitor, road repair worker, and wood worker.  
He also reported that he receives Social Security disability 
compensation.

VA medical records dated July 1996 through November 1996 
indicate that the veteran had degenerative joint disease of 
the left knee and was prescribed Tylenol for any pain.  
Examination showed that he had a normal gait.  In July 1996, 
the veteran was advised not to bear any weight on his left 
knee during pain.

A January 2000 VA primary care examination showed that the 
veteran was diagnosed with asymptomatic degenerative joint 
disease of the left knee.  A history of a status-post trauma 
left knee arthroscope was noted.  Physical examination showed 
strength was 5 out of 5, deep tendon reflexes were 2+ 
bilaterally, and gait was steady.

An October 2000 VA treatment record indicates that the 
veteran's gait was normal.  

A January 2001 VA primary care examination shows that the 
veteran was diagnosed with degenerative joint disease of the 
left knee and lower back.

Additional VA medical records associated with the veteran's 
claims file, dated at various intervals between December 1995 
and June 2001, show that the veteran is being treated for 
gastroesophageal reflux disease, hypertension, duodenitis, 
schizophrenia with anxiety and depression, obesity with 
dyslipidemia, and an anxiety disorder. 

A review of the record shows that there is no evidence that 
the veteran is unemployable as the result of his service-
connected disability.  The Board concedes that the veteran 
has not worked since 1986.   However, the Board observes that 
there is no evidence that the veteran has attempted to find 
employment since that time.  In addition, the veteran's 
medical providers have not deemed the veteran to be 
unemployable, and due to the veteran's failure to report to a 
VA examination, there is simply no evidence that the 
veteran's left knee disorder has impaired his ability to 
obtain or retain a substantially gainful occupation.  
Likewise, the medical evidence of record has not shown that 
the veteran has any physical limitations on his activities of 
daily living due to his left knee disorder, and in fact, the 
veteran's left knee was found to be asymptomatic.  
Furthermore, the Board notes that the veteran has not 
recently sought treatment for his left knee disorder.  Most 
significantly, the evidence of record indicates that the 
veteran's impairments come from his other disabilities, for 
which he is not service-connected.  Therefore, the Board 
finds that the evidence does not establish that the veteran's 
service-connected disabilities, standing alone, are 
sufficiently severe as to preclude him from securing or 
following a substantially gainful occupation.  Accordingly, 
the veteran's TDIU claim must be denied.  


In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to a total 
disability evaluation based on individual unemployability, on 
either a schedular or an extra-schedular basis.


ORDER

A total disability rating based on individual 
unemployability, due to the veteran's service-connected 
disability, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

